Citation Nr: 1230567	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  06-13 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1.  Entitlement to service connection for residuals of a cervical spine fusion.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to a compensable evaluation for right ear hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Counsel

INTRODUCTION

The Veteran served on active duty from October 1975 to April 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).

In June 2009, the Board issued a decision which, in pertinent part, denied service connection for left ear hearing loss and denied a compensable evaluation for right ear hearing loss.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  By a June 2011 Memorandum Decision and July 2011 Order of Judgment, the Court vacated that part of the Board's June 2009 decision which denied service connection for left ear hearing loss and denied a compensable evaluation for right ear hearing loss, and remanded the issues to the Board for additional development in compliance with the Memorandum Decision.  In March 2012, the Board remanded the issues of entitlement to service connection for left ear hearing loss and entitlement to a compensable evaluation for right ear hearing loss to the RO for additional development.  The case is now returned to the Board for consideration.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

The Board remanded the issue of entitlement to service connection for residuals of a cervical spine fusion to the RO in December 2010 for additional development and remanded the issues of entitlement to service connection for left ear hearing loss and entitlement to a compensable evaluation for right ear hearing loss to the RO in March 2012 for further development.  For the reasons explained below, remand is again required for these issues.

I.  Residuals of Cervical Spine Fusion

In a December 2010 remand, the Board instructed the RO to conduct additional development with respect to private medical treatment records identified by the Veteran.  Specifically, the Board directed that the RO: (1) send a follow-up request for medical records to Dr. G. and Cox Medical Center South; (2) perform additional research to determine whether the address provided by the Veteran for Dr. F. was correct, including a simple internet search; (3) attempt to verify the addresses for Dr. W., Dr. C., and Litton and Giddings Radiological Associates, Inc., and send separate requests addressed specifically to each provider instead of sending all requests in one letter addressed to "Medical Towers"; and (4) obtain all VA medical treatment records, including records from the VA Medical Center in Fayetteville dated from 1978 to 1981.

Initially, the Board observes that the VA Medical Center in Fayetteville reported that there were no records for the Veteran from 1978 to 1981.  The RO notified the Veteran of this fact in May 2012 and made a formal finding of unavailability in June 2012.  

With regard to the remaining directives, the RO sent the Veteran a letter in December 2010 asking that he submit authorizations for the identified private medical providers who treated him for his cervical spine disorder.  The Veteran failed to respond to the letter.  However, as the Veteran had already submitted authorizations for those providers, the Veteran may not have understood the need to re-submit authorizations for those same providers.  Accordingly, the Board finds that the RO should send the Veteran another letter explaining to him that the authorizations that he submitted in July 2009 have expired, and that he must submit new authorizations for those providers in order for the RO to attempt to obtain his medical records.  

Additionally, the Veteran underwent a VA examination with respect to his cervical spine disability in September 2008, and VA opinions provided in March 2005 and March 2009 address the etiology of the Veteran's cervical spine disability.  In that regard, the March 2005 VA opinion concluded that "it is at least as likely as not that the patient's current severe disc disease of his lumbar sacral and cervical spine is not related to his military experience, but rather to a work related injury that occurred and is documented."  In a September 2008 VA examination, the examiner found that the "neck problem does not appear to be service related, but again, I think it is worsening with time passes by."  The March 2009 VA opinion stated that the Veteran's "neck problem is a result of his cervical fusion due to an os odontoideum."  Although the March 2005, September 2008, and March 2009 opinions all concluded that the Veteran's cervical spine disability is not related to his active duty service, none of the opinions provided explanation or rationale in support of the conclusions reached.  Moreover, none of the opinions discuss the Veteran's reports that he has had neck symptoms continuously since an inservice injury.  Accordingly, the VA examination and opinions provided are inadequate upon which to base an appellate decision.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).  Thus, the Board concludes that the Veteran should be provided with a new VA examination which adequately addresses whether his current cervical spine disability was incurred in or aggravated by his military service. 

II.  Hearing Loss

In a May 2012 remand, the Board instructed the RO to have the Veteran undergo a VA examination to determine the etiology of his left ear hearing loss.  Although the Veteran was provided with a VA examination in June 2012, review of the examination report reflects that it does not comply with the Board's instructions in the May 2012 remand.  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Specifically, the Board requested that the VA examiner: (1) state whether the Veteran's current left ear hearing loss was incurred in or aggravated by his active duty service, to include the acknowledged inservice noise exposure; (2) address the issue of whether the evidence of record shows a continuity of left ear hearing loss symptomatology since active duty service; (3) if the examiner relies upon the audiogram results provided in the separation examination in support of the opinion provided, discuss why the audiogram data in the separation examination should be regarded as plausible in light of the fact that the separation examination showed an improvement in left ear hearing acuity during service despite inservice noise exposure; and (4) include any publication or outside source relied upon in the preparation of the opinion provided.  

Review of the June 2012 VA examination report shows that, although the VA examiner concluded that the results of the separation examination were valid, the only explanation provided was that "[if] the validity of the left ear results is questioned, then the right ear results must also be questioned and the threshold shift that establishes the nexus of damage for the right ear is also in question."  This rationale does not answer the question of whether or not the results of the left ear hearing test on separation should be considered valid in light of the improvement in hearing acuity, and it does not address any possible reasons for the apparent improvement in hearing acuity.  The issue of the validity of the test with respect to right ear hearing acuity is irrelevant, as service connection has already been established for right ear hearing loss.  In addition, the examiner did not consider the validity of the left ear hearing test at separation in conjunction with the acknowledged inservice noise exposure, which has been conceded as having aggravated the Veteran's right ear hearing loss.  Thus, the rationale provided for the conclusion that the results of the left ear hearing test at separation is plausible is inadequate.

In addition, the Board specifically instructed that any publication or outside source relied upon in the preparation of the opinion be provided.  In that regard, the VA examiner cited to the "Noise and Military Service: Implications for Hearing Loss and Tinnitus," by the Institute of Medicine in 2006.  However, a copy of that source was not provided with the opinion.  

Accordingly, the RO should contact the examiner who provided the June 2012 VA examination and request clarification and additional rationale to support the opinions provided.  Additionally, the June 2012 VA examiner should be asked to provide a copy of the source referred to in the June 2012 opinion.

The Veteran's claim for entitlement to a compensable evaluation for right ear hearing loss is inextricably intertwined with the issue of entitlement to service connection for left ear hearing loss.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  Accordingly, these issues must be adjudicated together.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and again provide him an opportunity to identify all VA and non-VA medical providers who have treated him for his cervical spine disorder, and must ensure that all appropriate authorizations have been obtained.  The notice must advise the Veteran that, although he previously provided authorizations for these providers, those authorizations have expired and he must submit new authorizations in order for VA to obtain his records.  Thereafter, the RO must again contact Dr. G., Cox Medical Center South, Dr. F., Dr. W., Dr. C., Litton and Giddings Radiological Associates, Inc., and any other provider identified, and request that they provide all clinical records of their treatment of the Veteran.  Specifically, the RO must: (1) send a follow-up request for medical records to Dr. G. and Cox Medical Center South; (2) perform additional research to determine whether the address provided by the Veteran for Dr. F. was correct, including a simple internet search, and again request the Veteran's private treatment records; (3) verify the addresses for Dr. W., Dr. C., and Litton and Giddings Radiological Associates, Inc., and send separate requests addressed specifically to each provider instead of sending all requests in one letter addressed to "Medical Towers."  All attempts to determine the correct addresses for the medical providers identified and to secure this evidence must be documented in the claims file.

The RO must make reasonable efforts to obtain the private medical treatment records identified by the Veteran, as required by 38 C.F.R. § 3.159(c)(1) (2011).  If, after all procedurally appropriate actions to locate the private medical treatment records have been made and the RO concludes that reasonable efforts to obtain the records have been conducted, the RO must make a formal finding to that effect.  The RO must also provide the Veteran and his representative with a proper notice that includes: (a) the identity of the specific records that cannot be obtained; (b) an explanation as to the efforts that were made to obtain those records; (c) a description of any further action to be taken by VA with respect to the claim; and (d) notice that the Veteran is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e).  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must provide the Veteran with a new VA spine examination to determine the etiology of his current cervical spine disability.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The Veteran's entire claims file, including a copy of this Remand and all records on Virtual VA, must be made available to the VA examiner.  The examiner must specify in the report that the claims file, this Remand, and the Virtual VA records have been reviewed, and must specify the dates encompassed by the Virtual VA records.  Following a review of the evidence of record, and with consideration and discussion of the Veteran's lay statements concerning this injury and its history of symptomatology as well as all of the inservice and post-service evidence in the claims file, the VA examiner must provide an opinion as to whether any diagnosed cervical spine disability is related to the Veteran's military service or to any incident therein.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must contact the VA examiner who provided the June 2012 VA examination report and request clarification of the examiner's opinion that the audiogram data in the separation examination should be regarded as plausible.  The Veteran's entire claims file, including a copy of this Remand and records on Virtual VA, must be made available to the VA examiner who conducted the June 2012 examination.  The examiner must specify in the report that the claims file, this Remand, and the Virtual VA records have been reviewed, and must specify the dates encompassed by the Virtual VA records.  The RO must request that the examiner provide additional explanation and rationale for the conclusion that the results of the left ear hearing test on separation is valid in light of the improvement in hearing acuity noted, as the rationale provided in the June 2012 examination report does not adequately answer the question, and it does not address any possible reasons for the apparent improvement in hearing acuity.  In addition, the RO should advise the examiner that the issue of the validity of the test with respect to the right ear hearing acuity is irrelevant, as service connection has already been established for right ear hearing loss.  Further, the examiner must consider and explain the validity of the left ear hearing test at separation in conjunction with the acknowledged inservice noise exposure, which has been conceded as having aggravated the Veteran's right ear hearing loss.  Last, the examiner must be asked to provide a copy of the source referred to in the June 2012 opinion.

If the examiner who performed the June 2012 VA examination is no longer available, the RO must provide the Veteran with a new VA examination addressing the etiology of his left ear hearing loss.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The Veteran's entire claims file, including a copy of this Remand and records on Virtual VA, must be made available to the VA examiner.  The examiner must specify in the report that the claims file, this Remand, and the Virtual VA records have been reviewed, and must specify the dates encompassed by the Virtual VA records.  Following a review of the evidence of record, and with consideration and discussion of the Veteran's lay statements, as well as all of the inservice and post-service evidence in the claims file, the VA examiner must provide an opinion as to whether any diagnosed left ear hearing loss was incurred in or aggravated by the Veteran's active duty service, to include the acknowledged inservice noise exposure.  The examiner must also address the issue of whether the evidence of record, including the Veteran's lay statements, show a continuity of left ear hearing loss since active duty service.  If the examiner relies upon the audiogram results provided in the separation examination in support of the opinion provided, the examiner must discuss why the audiogram data in the separation examination should be regarded as plausible in light of the fact that the separation examination showed an improvement in left ear hearing acuity during service despite acknowledged inservice noise exposure.  In addition, if the examiner finds that the results of the inservice audiograms have "such a range of variance as a matter of implementation," the examiner must address the reliability of that data.  Any publication or outside source relied upon in the preparation of the opinion must be included with the VA examination report.  The RO must remind the VA examiner that the Veteran's statements are competent evidence of symptomatology in service or thereafter.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion(s) without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for any scheduled VA examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file. 

5.  The VA examination reports must be reviewed by the RO to ensure that they are in complete compliance with the directives of this Remand.  If any report is deficient in any manner, the RO must implement corrective procedures. 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



